Luke, J.
1. Though the evidence upon which the conviction rests is circumstantial, it is sufficient to exclude every other reasonable hypothesis than that of the guilt of the accused.
2. The evidence as to the finding of a still and eight hundred gallons of. mash three quarters of a mile from the defendant’s house, when taken in connection with the other evidence in the case, was not inadmissible. See Trentham v. State, 22 Ga. App. 134 (95 S. E. 538), and cit. Moreover, the same evidence was adduced from another witness without objection.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on accomit of illness.

S. h. Dyer, for plaintiff in error.
Stanford Arnold, solicitor, contra.